ROVER, Chief Judge.
This was an action by the husband for absolute divorce on the ground of five years’ voluntary separation from the wife.1 The only question of law involved is whether corroboration was required of the husband’s testimony that he and his wife had not cohabited for five years. The court held that it was, and finding that the husband failed to comply with this supposed rule of law, dismissed his complaint. In view of our decision in Schroeder v. Schroeder,2 the ruling of the court was erroneous.
Reversed with instructions to grant a new trial.

.Code 1951, § 16-403.


. D.C.Mun.App., 133 A.2d 470.